    Case:21-12072-JGR Doc#:5 Filed:04/21/21                           Entered:04/21/21 16:31:42 Page1 of 1

9:50 AM                                       The Lost Cajun Enterprises, LLC
04/19/21                                                  Profit & Loss
Cash Basis                                           January through March 2021
                                                                                        Jan - Mar 21
             Ordinary Income/Expense
                 Income
                     Total 40000 · Royalty                                                    266,536.94
                 Total Income                                                                 266,536.94
                 Expense
                     60000 · General Expenses
                           Total 60010 · Rent Expense                                           4,473.58
                           60040 · Postage and Delivery                                           199.01
                           60100 · Automobile Expense                                           2,092.57
                           60103 · Dues and Subscriptions                                         215.56
                           60105 · Business Licenses and Permits                                  130.00
                           60110 · Computer and Internet Expenses                               2,026.20
                           Total 60111 · Storage                                                1,979.03
                           60113.1 · Consultant                                                34,924.25
                           60117 · Office Expense                                                 127.30
                           60119 · Office Supplies                                                 52.35
                           60128 · Supplies                                                       654.34
                           60131 · Gift Cards                                                     120.00
                           60133 · Medical Expense                                                109.00
                           Total 61100 · Web-Site                                               2,484.81
                     Total 60000 · General Expenses                                            49,588.00
                     Total 60400 · Bank Service Charges                                           435.02
                     61000 · Advertising and Promotion                                            218.72
                     Total 65000 · Franchise Advertising & Promo                                  907.10
                     Total 66000 · Payroll Expenses/Wages                                     101,393.96
                     Total 66200 · Company Payroll Expense                                     12,460.39
                     66600 · Printing and Reproduction                                            549.29
                     Total 66700 · Professional Fees                                           47,384.75
                     Total 68400 · Travel Expense                                               1,772.32
                     Total 68500 · Development                                                    444.04
                     Total 68600 · Operations Support                                          13,314.26
                 Total Expense                                                                228,467.85
             Net Ordinary Income                                                               38,069.09
             Other Income/Expense
                 Other Income
                     Total 70000 · Other Income                                                   570.42
                 Total Other Income                                                               570.42
             Net Other Income                                                                     570.42
             Net Income                                                                        38,639.51




                                                                                                           Page 1
